Response to RCE
This action is responsive to the RCE filed on 04/01/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-13, 17-18, 21, 23, 25-39, 42-56, 59-63 are pending in the case.  Claims 1, 25, and 26 are independent claims. Claims 3, 14-16, 19-20, 22, 24, 40-41, 57-58 are canceled. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 
Priority
This application claims priority to provisional application 62349025, filed 06/12/2016.

Information Disclosure Statement
All the references cited in the IDSs’ filed 06/25/202, 05/02/2022, 05/02/2022, 05/20/2022, 06/21/2022, have all been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 21, 23, 25-27, 29, 42-43, 59-60, are rejected under 35 U.S.C. 103 as being obvious over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh).

As to independent claim 1, Xu teaches: 
An electronic device, comprising: 
one or more processors (See Fig. 3 processor); 
a memory (See Fig. 3 memory); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (See [0056]), the one or more programs including instructions for: 
causing a user interface to be displayed on a display screen in operable communication with the electronic device, wherein displaying the user interface includes concurrently displaying a plurality of shortcut affordances in a first portion of the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs. Icons on the dock bar do not change as a screen is slid and changes.”, the underlined portions teaches a UI containing a desktop of a mobile terminal, and at a bottom of the desktop is a dock bar containing app shortcuts) that includes: 
a first shortcut affordance at a first shortcut position, wherein the first shortcut affordance corresponds to a first application, and wherein selection of the first shortcut affordance causes a user interface for the first application to be displayed on the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs”, thus the claimed first shortcut affordance can be mapped to the leftmost position of the row of shortcut icons in the dock bar. Furthermore since these are shortcut app icons, selecting them causes displaying of the app’s UI); and 
a second shortcut affordance at a second shortcut position, wherein the second shortcut affordance corresponds to a second application distinct from the first application, and wherein selection of the second shortcut affordance causes a user interface for the second application to be displayed on the display screen (See [0004] – “In addition, at the bottom of a desktop of a mobile terminal, there is an area that displays a row of shortcut icons, which is referred to as a dock bar, and is used for placing icons of most frequently used application programs”, thus the claimed second shortcut affordance can be mapped to the 2nd from the leftmost position of the row of shortcut icons in the dock bar. Furthermore since these are shortcut app icons, selecting them causes displaying of the app’s UI); 
detecting a sequence of one or more inputs at the second portion of the display screen (See [0027] – “The terminal includes multiple application programs, and each application program may be displayed on a display screen of the terminal in a form of an icon”, in other words the display screen i.e. desktop displays icons of application programs, and see [0040] – “1. After an application program is started, a name of the started application program, usage duration of the application program, and times of using the application program are recorded”, in other words an application icon is executed/started. Then see [0027] which mentions the terminal can be a tablet computer, which is understood to have a touch screen. Therefore, it can be inferred from these paragraphs that the mentioned application program being started is caused by the displayed application icons and one or more touch inputs on these application icons which executes/starts them); and 
in response to detecting the sequence of one or more inputs at the second portion: 
in accordance with a determination that the sequence of one or more inputs changes a status corresponding to a third application to a status that meets first shortcut replacement criteria, causing the first shortcut affordance to be replaced with display of a third shortcut affordance corresponding to the third application at the first shortcut position (See [0040] – “Icons on the dock bar are updated according to selected application programs”, hence a third application that was just selected by the user can potentially replace the app shortcut on the first leftmost position of the dock bar based on having higher usage. Also see Fig. 1 with [0030-0031] which explains how the sorting of the apps is performed based on usage count); and 
in accordance with a determination that the sequence of one or more inputs does not change the status corresponding the third application to the status that meets the first shortcut replacement criteria, causing the first shortcut affordance to be maintained on the display screen at the first position (See [0040] – “Icons on the dock bar are updated according to selected application programs”, hence a third application that was just selected by the user may not have enough usage count to replace the first application icon in the dock bar).
	Xu as modified does not teach that the first shortcut and second shortcut affordances each correspond to categories, and that replacement criteria requires both applications to be of the same category, in other words Xu does not teach: corresponding to a first category of applications, wherein the first category of applications is selected from a group consisting of a maps category associated with navigation-related applications, a multimedia category associated with multimedia applications, and a communications category associated with communications applications,;
	corresponding to a second category of applications distinct from the first category of applications, wherein the second category of applications is selected from a group consisting of the maps category, the multimedia category, and the communications category,
wherein the first shortcut replacement criteria includes a criterion that is met when the third application belongs to the first category of applications,
while maintaining display of the second shortcut affordance on the display screen at the second position and ceasing to display the first shortcut affordance on the display screen.
	Kim teaches: corresponding to a first category of applications (ee Fig. 10 with [0168] preset icon 10-1 is of Game category icon and see [0169] which mentions representative image icon 10-3 which is an icon categorized within the game category, and the paragraph further mentions that selecting the representative image 10-3 executes an application program), wherein the first category of applications is selected from a group consisting of a maps category associated with navigation-related applications (See paragraph [0172] navigation), a multimedia category associated with multimedia applications (See paragraphs [0162]-[0163] game category), and a communications category associated with communications applications (See paragraphs [0162]-[0163] message management program or weather category),
corresponding to a second category of applications distinct from the first category of applications (See Fig. 10 SNS category which has 2 adjacent corresponding icons with the image of an envelope), wherein the second category of applications is selected from a group consisting of the maps category (See paragraph [0172] navigation), the multimedia category (See paragraphs [0162]-[0163] game category), and the communications category (See paragraphs [0162]-[0163] message management program or weather category);
wherein the first shortcut replacement criteria includes a criterion that is met when the third application belongs to the first category of applications, while maintaining display of the second shortcut affordance on the display screen at the second position and ceasing to display the first shortcut affordance on the display screen (See paragraph [0169] with Fig. 10, the app icons are arranged according to the most execution number, thus in response to the execution number feature corresponding to a sequence of inputs as recited in [0193], icon 10-3’s execution number may be exceeded by the adjacent icon (i.e., third shortcut affordance) next to it and also another game category icon; this would cause the icon 10-3 to fall out of the top 2 icon positions with highest execution number. And since Fig. 10 is categorized as explained by [0168], the replacement happening within the Game category has no relation with other categories, thus SNS category icons are unrelated to the replacement thus would be maintained in their positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dock bar taught by Xu to include having app shortcuts embedded with categories and arranging them on the screen according to said categories, and that replacing an icon with another takes their categories into consideration as taught by Kim. Motivation to do so would be for displaying a more diverse set of app shortcut icons sorted by category, to the user.
Xu does not explicitly teach: wherein displaying the user interface includes concurrently displaying a plurality of shortcut affordances in a first portion of the display screen and a currently-active application in a second portion of the display screen;
while continuing to cause display of the plurality of shortcut affordances:
	Detecting a sequence of one or more inputs at the second portion of the display screen;
receiving a user input corresponding to a request to display, in the second portion, a user interface including a plurality of application launch icons; and 
in response to receiving the user input: 
causing display of, in the second portion, the user interface including the plurality of application launch icons; and
causing display of the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position to be maintained.
	Kim2 teaches: wherein displaying the user interface includes concurrently displaying a plurality of shortcut affordances in a first portion of the display screen and a currently-active application in a second portion of the display screen (See Fig. 11 with Fig. 18c with [0150-0151] the tray UI 400 is concurrently displayed with a currently active application UI 300A.);
while continuing to cause display of the plurality of shortcut affordances:
	detecting a sequence of one or more inputs at the second portion of the screen (See Fig. 11 with [0150-0152] the tray UI 400 is displayed on the screen even when the screen 300 is switched to a different screen 300A. It is suggested that the user is able to perform a touch input on icons 311-314 to activate corresponding applications.);
receiving a user input corresponding to a request to display, in the second portion, a user interface (See Fig. 11b user has requested a UI page 300A); and 
in response to receiving the user input: 
causing display of, in the second portion, the user interface (See Fig. 11b); and
causing display of the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position to be maintained (See Fig. 11b with [0150-0152] the tray UI 400 is maintained on the screen even when the screen changes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dock bar taught by Xu to have it be maintained on the screen even while the screen’s main display content is changed as taught by Kim2. Motivation to do so would be for “However, as more content is stored in the terminal, it is inconvenient for a user to perform numerous key inputs to search through a content list for a specific content item. Accordingly, it is often useful to provide a more convenient search function for content stored in a terminal”  (See Kim2 [0008]).
	Kim2 may implicitly teach that the user interface 300A of Fig. 11b can return to the display of the home screen 300 while maintaining the display of the tray UI 400 (See [0151] – “As illustrated in FIG. 11(b), if the screen 300 displaying the tray UI 400 is switched to a different screen 300A, the controller 180 continues displaying the tray UI 400 on the different screen 300A.” and [0152] – “Accordingly, as the tray UI 400 is displayed while the information displayed on the screen changes, a user may use a bookmark function at any time.”, and also see Fig. 18 shows bidirectional arrows between Figs. 18a-d which suggests capability of switching between a home screen and an application execution screen) but Xu as modified by Kim2 does not explicitly teach the user interface is a user interface including a plurality of application launch icons i.e. a home screen interface and that the claimed steps above are performed in regards to it.
Oh teaches: receiving a user input corresponding to a request to display, in the second portion, a user interface including a plurality of application launch icons (See Fig. 21 with [0168]. The figure illustrates displaying a side content area 2110 (i.e. similar to a dock bar since it does contain app icons albeit is another device’s home screen) and a main content area 2120 (i.e. similar to currently executed application UI). The user pushes the home button to switch the email application being displayed on the main content area 2120 to the home screen.); and 
in response to receiving the user input: 
causing display of, in the second portion, the user interface including the plurality of application launch icons (See Fig. 21b home screen is displayed in the main content area 2120); and
causing display of the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position to be maintained (See Fig. 21b the side content area 2110 is maintained during the transition to the home screen. It is only in Fig. 21c where the user explicitly performs an input to have the side content area display the email application, otherwise the content in the side content area would still be maintained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dock bar that maintains its display even while the screen is changing as taught by Xu modified by Kim2 to include a home button that changes the screen by transitioning to the home screen as taught by Oh. Motivation to do so would be for a quick and convenient way to return back to the home screen.

As to dependent claim 2, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified further teaches: wherein the sequence of one or more inputs corresponds to interaction with the third application (See [0004] since Xu pertains to a mobile terminal home screen with a dock bar, its understood that the dock bar is the first portion of the screen while the rest of the home screen containing apps is the second portion. The third application can be the app on the home screen that the user interacts with). 

As to dependent claim 5, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu further: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a most-frequently-used application (See [0004] frequently used).

As to dependent claim 21, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified does not teach: wherein the first portion is displayed along a border of the display screen adjacent to the second portion.
Kim2 further teaches: wherein the first portion is displayed along a border of the display screen adjacent to the second portion (See Fig. 11 tray 400 is along the border while also being adjacent to the main screen 300). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include the graphical arrangement of Kim2. Motivation to do so would be for intuitive navigation for a more easier-to-use graphical user interface.

As to dependent claim 23, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu further teaches:  wherein the first shortcut position and second shortcut position are displayed in fixed arrangement relative to one another on the display screen (See [0007], the second from leftmost position of the dock bar can be mapped to the claimed second shortcut affordance). 

As to independent claim 25, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 26, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 29, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 42, it is rejected under similar rationale as claim 21 as cited above.

As to dependent claim 43, it is rejected under similar rationale as claim 23 as cited above.

	As to dependent claim 59, it is rejected under similar rationale as claim 21 as cited above.

	As to dependent claim 60, it is rejected under similar rationale as claim 23 as cited above.

Claims 4, 6-9, 13, 17, 28, 30-33, 37-38, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh) in view of Pallakoff et al. US 20120151331 A1, (hereinafter Pallakoff).

As to dependent claim 4, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a last-active application that was an application in the first category of applications that was most recently displayed on the display.
Pallakoff further teaches: wherein the first shortcut replacement criteria includes a criterion that is met when the third item is a last-active item that was an item in the first category of items that was most recently displayed on the display (See paragraph [0004] the menu displays the most recently read items). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 6, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application is a currently-active application that was an application in the first category of applications that was most recently performing a function.
Pallakoff further teaches: wherein the first shortcut replacement criteria includes a criterion that is met when the third item is a currently-active item that was an item in the first category of applications that was most recently performing a function (See paragraph [0028] which states that user can tap shortcut 220 to open it, and then see paragraphs [0039]-[0044] which teaches a method of repositioning digital items based on the opening of digital items. And see [0027] which says the menu is overlaid on corner of a home screen 200. Thus user can open content from menu, making the content currently active, and display it on home screen area. See Fig. 3B and sequence of inputs [0031]-[0035] to show replacement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 7, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first shortcut replacement criteria includes a criterion that is met when the third application corresponds to a prioritized application that was an application in the first category of applications that has a highest priority.
Pallakoff further teaches: wherein the first shortcut replacement criteria includes a criterion that is met when the third application corresponds to a prioritized item that was an item in the first category of items that has a highest priority (“prioritized” can mean the digital item that is most recently opened is prioritized over other digital items. See Fig. 3B with paragraphs [0031]-[0043] which shows the replacements of positions as affected by series of user inputs opening a digital item). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Xu as modified to include the method taught by Pallakoff. Motivation to do so would be for convenience from not having to remember the most recently accessed content.

As to dependent claim 8, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: detecting a second sequence of one or more inputs; 
in response to detecting the sequence of one or more inputs: 
determining whether the second sequence of one or more inputs changes the status corresponding to the fourth application to a status that meets a second shortcut replacement criteria corresponding to the second shortcut position;
in accordance with a determination that the second sequence of one or more inputs changes the status corresponding to a fourth application to a status that meets second shortcut replacement criteria, wherein the second shortcut replacement criteria includes a criterion that is met when the fourth application belongs to the second category of applications, causing the second shortcut affordance to be replaced with display of a fourth shortcut affordance corresponding to the fourth application at the second shortcut position while maintaining display of the first shortcut affordance on the display;
in accordance with a determination that the second sequence of one or more inputs does not change the status corresponding the fourth application to the status that meets the second shortcut replacement criteria, causing the second shortcut affordance to be maintained on the display.
Pallakoff further teaches: detecting a second sequence of one or more inputs; 
in response to detecting the sequence of one or more inputs: 
determining whether the second sequence of one or more inputs changes the status corresponding to the fourth item to a status that meets a second shortcut replacement criteria corresponding to the second shortcut position (From the examples given by paragraphs [0039]-[0043] and [0031]-[0035] in relation to Figs. 3B and 2B, the PC magazine April 2010 262 in Fig. 2B is the second shortcut affordance, and opening any periodical such as The New York times April 15 [i.e., fourth shortcut affordance] will cause PC magazine to move down the list while The New York Times April 15 takes its position.); 
in accordance with a determination that the second sequence of one or more inputs changes the status corresponding to a fourth item to a status that meets second shortcut replacement criteria, wherein the second shortcut replacement criteria includes a criterion that is met when the fourth item belongs to the second category of items, causing the second shortcut affordance to be replaced with display of a fourth shortcut affordance corresponding to the fourth item at the second shortcut position while maintaining display of the first shortcut affordance on the display (See Fig. 2B and 3B, as explained above PC Magazine April 2010 is replaced with The New York Times April 15, while in the case of Angels and Demons [i.e., first shortcut affordance], a different sequence of inputs can be performed that does not involve opening any books, thus would maintain Angels and Demons’ position); and 
in accordance with a determination that the second sequence of one or more inputs does not change the status corresponding the fourth item to the status that meets the second shortcut replacement criteria, causing the second shortcut affordance to be maintained on the display (See Fig. 3B with paragaraphs [0039]-[0040], the first two inputs are opening of Books thus does not select the fourth application The San Jose Mercury News thus The LA Times will not be removed from the list at this point in time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 9, Xu as modified teaches all the limitations of claim 8 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the second shortcut replacement criteria includes a criterion that is met when the fourth application is distinct from the first application.
Pallakoff further teaches: wherein the second shortcut replacement criteria includes a criterion that is met when the fourth item is distinct from the first item (See Fig. 2B and 3B The San Jose Mercury News, which is a Periodical, which is distinct from the first application Angels&Demons since this is a Book). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 13, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: wherein the first category of applications and the second category of applications do not include any common application that belongs to both the first category of applications and the second category of applications.
Pallakoff further teaches: wherein the first category of items and the second category of items do not include any common item that belongs to both the first category of items and the second category of items (See paragraphs [0004]-[0005], its understood that Books and Periodicals are two distinct reading material and cannot overlap). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 17, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu teaches applications but Xu as modified does not teach: displaying a fifth shortcut affordance at a third shortcut position corresponding to a third category of applications distinct from the first category of applications and the second category of applications, wherein the fifth shortcut affordance corresponds to a fifth application.
Pallakoff further teaches:  displaying a fifth shortcut affordance at a third shortcut position corresponding to a third category of items distinct from the first category of items and the second category of items, wherein the fifth shortcut affordance corresponds to a fifth item (See Fig. 3B Files 310 is the third category and it has 5th shortcut affordance Filename.pdf 312). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the teaching of a sorting technique that is applied to a categorized group of content as taught by Pallakoff. Motivation to do so would be for “By organizing the most recently read list by category, a user can quickly locate the items she has most recently read” (See Pallakoff paragraph [0006]).

As to dependent claim 28, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 30, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 31, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 32, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 33, it is rejected under similar rationale as claim 9 as cited above.

As to dependent claim 37, it is rejected under similar rationale as claim 13 as cited above.

	As to dependent claim 38, it is rejected under similar rationale as claim 17 as cited above.

As to dependent claim 54, it is rejected under similar rationale as claim 13 as cited above.

As to dependent claim 55, it is rejected under similar rationale as claim 17 as cited above.

Claims 10, 34, 51, are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh) in view of Bernhardson et al. US 20030001898 A1, (hereinafter Bernhardson).

As to dependent claim 10, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified teaches the third shortcut affordance and third application, but does not teach:  while displaying the third shortcut affordance, causing display of information related to an ongoing activity at the third application. 
Bernhardson teaches: while displaying the shortcut affordance, causing display of information related to an ongoing activity at the application (See Fig. 3 with paragraph [0025] – “When the desired vertical scroll bar element has been scrolled into the focus region 16, the select button 23 of the controller 4 is operated, which results in the programming source being selected and displayed on the display 5. Textual information concerning the selected programming source is displayed optionally in a text area 24 on the display. The programming content itself for the selected source is initially displayed in region 25. Thereafter, the graphical user interface can be switched off and the programming content displayed over the entire area of the screen 5. This may be at the control of the user or after a predetermined time following operation of the select button 23.”, in other words the selected shortcut affordance is still being displayed even after selection and subsequently display on the main display portion 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include the graphical arrangement of Bernhardson. Motivation to do so would be for intuitive navigation for a more easier-to-use graphical user interface (See Bernhardson paragraph [0005]).

	As to dependent claim 34, it is rejected under similar rationale as claim 10 as cited above.
	
As to dependent claim 51, it is rejected under similar rationale as claim 10 as cited above.

Claims 11, 18, 35, 38, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh) in view of Seo et al. US 20130321340 A1, (hereinafter Seo).

As to dependent claim 11, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu as modified does not teach: wherein the third shortcut affordance corresponds to a phone application and displaying the third shortcut affordance includes displaying a duration of an ongoing phone call. 
Seo teaches: wherein the third shortcut affordance corresponds to a phone application and displaying the third shortcut affordance includes displaying a duration of an ongoing phone call (See Fig. 23A phone shortcut 1300a, and see Fig. 23D for the duration of an ongoing phone call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include phone application of Seo. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for the user’s convenience.

As to dependent claim 18, Xu as modified teaches all the limitations of claim 17 as cited above.
Xu as modified does not teach: wherein the fifth shortcut affordance corresponds to a phone application with an active timer displaying a duration of an ongoing call. 
Seo teaches: wherein the fifth shortcut affordance corresponds to a phone application with an active timer displaying a duration of an ongoing call (See Fig. 23A phone shortcut 1300a, and see Fig. 23D for the duration of an ongoing phone call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include phone application of Seo. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for for the user’s convenience.

As to dependent claim 35, it is rejected under similar rationale as claim 11 as cited above.

As to dependent claim 38, it is rejected under similar rationale as claim 18 as cited above.

As to dependent claim 52, it is rejected under similar rationale as claim 11 as cited above.

As to dependent claim 56, it is rejected under similar rationale as claim 18 as cited above.

Claim 12, 36, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh) in view of Van Os US 20110167058 A1, (hereinafter Van Os).

As to dependent claim 12, Xu as modified teaches all the limitations of claim 1 as cited above.
Xu does not teach: wherein the third shortcut affordance corresponds to a maps application and displaying the third shortcut affordance includes displaying at least one of an estimated time of arrival and turn-by-turn directions. 
Van Os teaches: wherein the third shortcut affordance corresponds to a maps application and displaying the third shortcut affordance includes displaying at least one of an estimated time of arrival and turn-by-turn directions (See Fig. 4B Map 154 with paragraph [0170], and see Fig. 5J which shows estimated time of arrival 530 and graphically illustrates each turn to arrive at destination 598-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to include map application of Van OS. Motivation to do so would be for a variety of applications to be used, making the graphical user interface multi-purpose for the user’s convenience.

As to dependent claim 36, it is rejected under similar rationale as claim 12 as cited above.

As to dependent claim 53, it is rejected under similar rationale as claim 12 as cited above.

Claim 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Kim et al. US 20120066630 A1, (hereinafter Kim2) in view of Oh et al. US 20170344329 A1, (hereinafter Oh) in view of Valliani et al. US 20100332497 A1, (hereinafter Valliani).

As to dependent claim 61, Xu as modified teaches all the limitations of claim 1 as cited above.
	Xu teaches applications but Xu as modified does not teach: the first shortcut position is the only shortcut position that corresponds to the first category of applications on the display screen; and
	The second shortcut position is the only shortcut position that corresponds to the second category of applications on the display screen.
	Valliani teaches: the first shortcut position is the only shortcut position that corresponds to the first category of contents on the display screen (See Fig. 2 with [0024] each category e.g. Politics 214, U.S. 216, World 218, is associated with a corresponding story content, and there is only one story content per listed category.); and
	The second shortcut position is the only shortcut position that corresponds to the second category of contents on the display screen (See Fig. 2 with [0024] each category e.g. Politics 214, U.S. 216, World 218, is associated with a corresponding story content, and there is only one story content per listed category.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Xu to include the display arrangement of Valliani where there is only one content item per category. Motivation to do so would be for saving display space.

As to dependent claim 62, it is rejected under similar rationale as claim 61 as cited above.

As to dependent claim 63, it is rejected under similar rationale as claim 61 as cited above.

Response to Arguments
Applicant’s amendment and argument pertaining to the previous 103 rejections have been considered but are rendered moot in view of the new ground of rejection. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171